Citation Nr: 0215854	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), rated as 10 percent 
disabling through May 15, 2001 and as 30 percent disabling 
from May 16, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Fort Harrison, Montana.  

This matter was previously before the Board in July 2000, at 
which time, the Board remanded the case for further 
evidentiary development.  A careful review of the record 
indicates that the requested development was accomplished.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been phrased to reflect 
the veteran's appeal of the initial evaluation assigned for 
his service-connected PTSD.  


FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran has a degree of social and occupational 
impairment that is manifested by occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  PTSD symptomatology is manifested by 
increased isolation, irritability, startle response and 
hypervigilance, nightmares, sleep disturbance, avoidance, and 
intrusive memories.

3.  The veteran does not have symptoms of flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; or disorientation.  



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 30 percent 
for PTSD have been met through May 15, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.130 (2001).

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met from May 16, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
February 1999 rating decision, a February 1999 statement of 
the case (SOC), and supplemental SOCs in June 1999, January 
2002, and August 2002, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  In 
addition, the January 2002 supplemental SOC specifically 
lists the amended regulations relevant to the notice and duty 
to assist provisions of the VCAA.  Accordingly, the Board 
concludes that the requirement that VA notify the claimant of 
each of their respective duties to obtain records is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the veteran has been 
afforded multiple thorough VA examinations.  In addition, all 
identified records, which consist of VA treatment records, 
have been associated with the claims file.  The Board finds 
that the evidence of record is sufficient to dispose of the 
issue on appeal.      

The Board also notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  Since 
the RO has also provided all required notice and assistance 
to the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson, 12 Vet. App. at 126.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001) (Post-traumatic stress 
disorder).  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication. 

C.  Evidence

Post-service medical records reflect outpatient treatment at 
VA Medical Center (VAMC) in Spokane, Washington, starting in 
early September 1998.  The veteran initially presented with 
complaints of sleep disturbance and PTSD symptoms, such as 
intrusive thoughts, isolating himself from others, and 
feeling tense and anxious around people.  He reported that he 
did not do well with persons in authority.  He reported 
having nightmares, survivor guilt, an irritable mood, and 
difficulty forming relationships.  He disclosed that he still 
heard voices of friends who were killed.  Psychological 
testing indicated moderate depression.  Mental status 
examination revealed that the veteran was dressed 
appropriately.  He appeared tense and restless.  His speech 
was slow, his affect constricted and blunt, and his mood was 
depressed.  Thought processes were circumstantial and 
tangential.  His memory was good, but his concentration and 
attention were poor.  His insight and judgment were fair.  An 
antidepressant was prescribed.  His current Global Assessment 
of Functioning (GAF) score was 45.

In October 1998, the veteran reported that his medication was 
helping him; he was sleeping well and eating okay.  
Approximately one week later, the veteran reported that he 
was struggling with food stamp people and child support, but 
he was feeling less depressed and sleeping eight to ten hours 
per night.  In late October the veteran's chief complaints 
were insomnia (nightmares), depression, and anxiety.  A 
mental status examination indicated that the veteran was 
alert with coherent, relevant, goal-oriented speech.  His 
affect was constricted and his mood was sad and anxious.  The 
examination was negative for flight of ideas, delusions, 
suicidal or homicidal ideation, and auditory or visual 
hallucinations.  His insight and judgment were intact and his 
general knowledge was average.  His abstract thinking and 
impulse control were fair.

The veteran underwent a VA psychiatric examination in 
November 1998.  His primary complaint was irritability toward 
other people.  He also reported difficulty sleeping, weight 
loss, and hearing voices of friends from Vietnam like a 
movie.  The mental status examination revealed that the 
veteran appeared quite guarded, irritable, and ill at ease.  
He was appropriately dressed for the season, but he was 
unshaven and unkempt.  While he was attentive, eye contact 
was fleeting and his facial expression was tense.  The 
veteran's affect was constricted and consistent with his 
irritable mood and congruent with his reported social 
discomfort.  The veteran denied any hallucinations, suicidal 
ideation, or homicidal ideation.  His thoughts were coherent 
with no loose association of ideas.  He labeled his mood as 
depressed.  He described his attitude as negative and stated 
that he wished that people would just stay out of his way and 
let him do his own thing.  The veteran was fully oriented and 
without evidence of memory loss.  Cognition appeared intact.  
He had some insight into his condition.  Following 
examination and psychological testing, the examiner diagnosed 
the veteran as having PTSD and depressive disorder, as well 
as a personality disorder.  He concluded that the PTSD 
resulted in only 30 percent of his overall dysfunction.  He 
attributed 60 percent of the remaining dysfunction to the 
personality disorder and 10 percent to the depressive 
disorder. Current GAF score was 60.

Additional VA outpatient records dated in December 1998 
showed that the veteran continued to have persistent 
depressive symptoms, but that the symptoms were treatable 
with medication.  He had only a few hours sleep at night.  He 
denied alcohol use, suicidal and homicidal ideation, or 
somatic complaints.  Progress notes from February 1999 
indicated that the veteran continued to live in a school bus 
parked on a friend's property.  He reported having a 
depressed feeling and sleep problems.  He disclosed being 
isolated, hypervigilant, and intolerant of people.  He denied 
any suicidal or homicidal thinking or somatic complaints.  He 
was continued on antidepressants.  In April 1999, the veteran 
reported persistent PTSD and depressive symptoms, which were 
more tolerable on medications.  He had no side effects from 
the medication and no somatic complaints.

The veteran underwent a VA psychiatric examination in May 
2001.  He reported that he had discontinued antidepressants 
because of undesirable side effects.  His chief complaints 
included several symptoms of PTSD, including nightmares 
related to traumatic events, hypervigilance, irritable mood, 
and exaggerated startle response.  The mental status 
examination revealed the veteran was dressed in work clothes 
and groomed "somewhat indifferently."  The veteran was 
cooperative, attentive, and maintained appropriate eye 
contact.  He appeared older than his stated age and spoke in 
"a low, rasping voice."  Motor functioning was within 
normal limits.  He was alert and oriented times three.  There 
was no suggestion of delusions, hallucinations, or any other 
symptoms indicative of psychosis.  The veteran denied any 
suicidal or homicidal ideation.  Memory appeared grossly 
intact and he demonstrated an adequate fund of general 
knowledge.  Speech was fluent and spontaneous with a normal 
rate and rhythm.  There was no evidence of thought disorder.  
Facial expression was congruent with the content of his 
speech.  Affect was euthymic and normal in range.  He 
appeared to have sufficient ability to make reasonable and 
realistic life decisions.  The veteran showed some insight 
into his behavior and emotions, but was unable to perceive 
satisfactory solutions to his life circumstance.  The 
examiner opined that the social and vocational impairment 
demonstrated by the veteran's difficulty and anxiety in 
crowds, his moving to increasingly remote places, 
substantially isolating himself from others, or following 
only solitary marginal employment were attributable to PTSD.  
The veteran did not show symptoms of depressive disorder on 
the examination.  The examiner concluded that the veteran's 
functioning was likely to remain stable in the absence of 
changes in lifestyle or unpredictable life stressors.  The 
current GAF was 55; the previous year was estimated between 
50 and 60.

In April 2002, the veteran was afforded another VA 
psychiatric examination.  The veteran reported that he sleeps 
between four and six hours each night and has a recurring 
dream of being shot on patrol in Vietnam two to three times 
per month.  He indicated that when he is especially stressed, 
he sometimes hears voices that remind him of those he heard 
in the bunker at night.  He denied dissociative flashbacks, 
but described experiences recalling Vietnam that were "like 
daydreams" and lasted a few minutes.  He did not dwell on 
Vietnam and avoided talking about his experience there, but 
watched movies and television that relate to Vietnam as a 
form of self-therapy.  The veteran endorsed episodes of 
irritability and having an exaggerated startle response.  He 
was quite vigilant about his personal safety.  He voiced no 
problems with eating or his energy level.  The veteran was 
nervous around people and always found it difficult to talk 
to others.  He had one friend he saw occasionally but was 
otherwise a lone.  He had not had an intimate relationship 
for the past 11 years and had no contact with his 21-year old 
son.  The veteran indicated that he was the caretaker of land 
and received one hundred dollars a month and use of the house 
in exchange for his services.  He also stated that he 
sometimes "bucks hay" and supervises a crew of field hands 
for between six and seven dollars an hour.

Mental status examination revealed motor functioning within 
normal limits.  Although the veteran appeared tense, he was 
cooperative, attentive and he maintained appropriate eye 
contact.  The veteran was alert and oriented times three.  
There was no suggestion of delusions, hallucinations, or any 
other symptoms indicative of psychosis.  He denied any 
suicidal or homicidal ideation.  Memory appeared grossly 
intact and he demonstrated an adequate fund of general 
knowledge.  Speech was fluent and spontaneous with a normal 
rate and rhythm.  He was able to give goal directed answers 
to questions and engage in appropriate social dialogue.  His 
facial expression was predominately attentive.  Affect was 
euthymic to anxious, but within normal range.  He appeared to 
have an adequate ability to make reasonable and realistic 
life decisions.  The veteran showed fair insight into his 
behavior and emotions and the effect that he has on others.  
The diagnosis was chronic PTSD and personality disorder with 
a current GAF score of 55.  Based on psychological testing, 
the examiner determined that the veteran endorsed a 
relatively low level of depressive and/or PTSD symptoms.  
Interview of the veteran also indicated that his social 
isolation is not entirely attributable to his PTSD symptoms.  
Rather, he appeared to be returning to an earlier way of 
life, pursuing ranch work similar to what he did as a child 
and teenager.  The veteran reported that he is known as a 
highly effective crew boss when he works in the fields during 
the summer; however, the examiner opined that pursuing an 
occupation that required extensive contact with others was 
unlikely to be successful.  The examiner also opined that the 
PTSD symptoms appeared to have exacerbated a pre-existing 
social discomfort.  He noted that the veteran's personality 
disorder, which has schizoid, antisocial, and passive-
aggressive traits, also considerably influenced his behavior.  

II.  Analysis

A review of the record demonstrates that the veteran had a 
brief period of more serious symptoms when he initially 
presented for VA treatment in September 1998.  The veteran 
demonstrated disturbance in mood and thought and he had poor 
concentration.  The record does not give a clear picture as 
to the veteran's social and employment status.  His GAF was 
45, the lowest score on record, which denotes serious 
symptoms or serious impairment of social or occupational 
functioning.  In any event, the veteran was apparently 
started on medication immediately and showed rapid 
improvement in sleep, thought processes, and judgment.  By 
late November, the veteran had a GAF score of 60, which is 
indicative of moderate symptoms.  There is no indication that 
the veteran was employed at the time of the November 1998 
examination and he reported a depressed mood.  However, he 
did not have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; or impaired abstract thinking.  The veteran was 
appropriately dressed for the season albeit unshaven and 
unkempt.  Hygiene was not noted as an issue.  Thus, the Board 
finds that the overall disability picture through May 15, 
2001 more closely approximates the criteria for a 30 percent 
rating.  38 C.F.R. § 4.7.  

The RO assigned a 30 percent for PTSD from May 16, 2001.  A 
review of the evidence indicates that the veteran is 
appropriately rated.  The records indicate that the veteran 
is generally functioning satisfactorily.  He described a 
routine of awaking early and either doing chores, such as 
repairing fences and other care taking tasks, or spending 
time in the woods hunting and fishing.  The veteran also 
indicated that he helped take care of a friend's horses.  He 
also indicated some social activity at a local restaurant.  
The veteran disclosed that, in addition to his disability 
payments, he subsisted on intermittent employment.  He 
indicated that he was considered a highly effective crew 
boss.  When examined in May 2001 and April 2002, speech was 
fluent, spontaneous with normal rate and rhythm, and goal 
directed.  He performed well on tests of abstract thinking 
and cognitive functioning.  The GAF score in May 2001 and 
April 2002 was 55, denoting moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The overall disability picture indicates moderate impairment.  
Accordingly, the Board finds that the veteran is 
appropriately rated at his current evaluation of 30 percent.

The Board notes that the November 1998 examiner found that 
only 30 percent of the veteran's symptomatology were due to 
his service-connected PTSD disability.  The May 2001 
examiner, who also performed the April 2002 VA examination, 
also found that the veteran's symptomatology did not entirely 
result from PTSD.  The May 2001 examiner did not quantify the 
percentage of the symptomatology that was not attributable to 
PTSD.  Rather, the examiner opined that the percentage was 
"considerable."  He also found that personal preferences 
and experiences that predated the veteran's service accounted 
for his social isolation and employment choice.  Considering 
these opinions, the Board finds that the veteran is 
adequately compensated by the 30 percent evaluation for PTSD.  

The Board also specifically finds that overall disability 
picture did not more closely approximate the criteria for a 
50 percent rating during the appeal period.  38 C.F.R. § 4.7.  
That is, there is no consistent finding of flattened or 
constricted affect, speech abnormality or other indicia of 
thought disorder, memory deficit, significant impairment of 
judgment or mood, or any panic attacks.   

Similarly, he did not meet the numerous criteria for a 70 
percent evaluation at any time during the appeal period.  
Although he showed some neglect of his personal appearance, 
the reason is unclear, especially in light of his living 
situation, i.e., in a bus.  Moreover, the veteran was 
appropriately dressed for the season and no problems with 
hygiene were noted.  Although he was undergoing treatment for 
moderate depression since early September, this did not 
appear to affect his ability to function independently, 
appropriately and effectively.  After the November 1998 VA 
examination, depression was not objectively found.  Although 
he expressed a desire to be left alone, he was able to 
establish a rapport with the examining doctor and did 
indicate ongoing social interaction.  At no time during the 
appeal period was suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic attacks; impaired impulse control; or 
spatial disorientation ever indicated.  

Finally, the veteran met none of the criteria for a 100 
percent evaluation: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation; or memory loss of any kind.   

In summary, the Board finds that the veteran the evidence 
supports no more than a 30 percent rating through and after 
May 15, 2001.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Thus, 
the appeal is granted in part and denied in part.  

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for PTSD through 
May 15, 2001 is granted.

An evaluation greater than 30 percent for PTSD from May 16, 
2001 is denied.




		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

